     Case 3:21-cv-00800-CAB-BGS Document 121 Filed 05/24/21 PageID.249 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    FEDERAL TRADE COMMISSION,                         Case No.: 21-CV-800-CAB-BGS
12                                     Plaintiff,
                                                        ORDER SETTING HEARING ON
13    v.                                                PLAINTIFF’S MOTION TO
                                                        DISMISS
14    ILLUMINA, INC., and GRAIL, INC.,
15                                  Defendants.
16
17          It is hereby ORDERED that Defendants shall respond to Plaintiff’s ex parte motion
18    to dismiss [Doc. No. 120] by May 26, 2021. The Court will hold a hearing on the motion
19    in Courtroom 15A on May 28, 2021 at 3:00 p.m. Plaintiff’s request to stay case
20    management deadlines pending resolution of its motion to dismiss is DENIED.
21          It is SO ORDERED.
22    Dated: May 22, 2021
23
24
25
26
27
28

                                                    1
                                                                             21-CV-800-CAB-BGS
